J-S17003-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: L.B., A MINOR      :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: A.W., FATHER                :
                                        :
                                        :
                                        :
                                        :
                                        :   No. 452 EDA 2022

              Appeal from the Order Entered January 26, 2022
           In the Court of Common Pleas of Philadelphia County
             Juvenile Division at No: CP-51-DP-0002974-2015

 IN THE INTEREST OF: L.B., A MINOR      :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
 APPEAL OF: A.W., FATHER                :
                                        :
                                        :
                                        :
                                        :
                                        :   No. 453 EDA 2022

            Appeal from the Decree Entered January 26, 2022
           In the Court of Common Pleas of Philadelphia County
             Juvenile Division at No: CP-51-AP-0000489-2017


BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

MEMORANDUM BY STABILE, J.:                           FILED JULY 26, 2022

     Appellant, A.W. (“Father”), files these consolidated appeals from the

decree dated and entered January 26, 2022, in the Philadelphia County Court

of Common Pleas, granting the petition of the Philadelphia Department of

Human Services (“DHS”) to involuntarily terminate his parental rights to his

son, L.B. (“Child”), born in October 2014, pursuant to the Adoption Act, 23

Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). Father further appeals from
J-S17003-22



the order dated and entered January 26, 2022, changing Child’s permanency

goal to adoption pursuant to the Juvenile Act, 42 Pa.C.S.A. § 6351. 1         After

review, we affirm.

        Child became known to DHS in 2015 due to a General Protective

Services (“GPS”) report related to Mother’s mental health and substance

abuse. N.T., 1/26/22, at 8. At the time, Father’s identity was unknown. Id.

Subsequent to an Order of Protective Custody (“OPC”) dated November 13,

2015, and confirmed by a shelter care order dated November 16, 2015, Child

was removed from Mother and committed to DHS. Id. at 9. The trial court

then adjudicated Child dependent on November 24, 2015. Child has remained

placed and in DHS custody since then. Id.

        The   record    reveals    that    Father’s   identity   became   known   in

approximately May 2016. See Permanency Review Order, 5/18/16. Following

parent locator searches, Father appeared at a dependency hearing on May 2,

2017.     See Permanency Review Orders, 5/2/17, 2/17/17, 11/15/16, and

5/18/16. While someone else was previously identified as Child’s biological

father, in May 2017, the court ordered a paternity test which established

Father’s paternity. N.T., 1/26/22, at 47-49; see also Permanency Review

____________________________________________


1 The parental rights of Child’s mother, T.B. (“Mother”), and unknown father
had previously been terminated pursuant to separate decrees dated and
entered July 17, 2017. Following appeal, this Court affirmed the decree as to
Mother. In the Interest of L.B., 185 A.3d 1094 (Pa. Super. 2018)
(unpublished memorandum).         Neither Mother nor any unknown father
participated in the instant appeals.


                                           -2-
J-S17003-22



Order, 5/2/17.      Despite the termination of Mother’s parental rights in July

2017, the court denied the termination of Father’s parental rights at that time.

Order Denying Petition/Motion, 7/17/21.          Child’s goal remained return to

parent or guardian and DHS pursued reunification with Father. Permanency

Review Order, 7/17/17.           In support thereof, the court ordered weekly

supervised visitation between Father and Child and referred Father for

parenting and other services. Id. Further, a Single Case Plan (“SCP”) was

established with respect to Father setting forth objectives, including:         to

comply with Community Umbrella Agency (“CUA”) services; to provide pay

stubs; to participate in Child’s services;2 and to participate in visitation. N.T.,

1/26/22, at 9-10.

       Thereafter, over the next four years, the court conducted regular review

hearings where it maintained Child’s commitment and placement, as well as

permanency goal. While the court noted between full and substantial

compliance between February 2018 and July 2018, over the following year,

the court characterized Father’s progress as moderate, minimal, and

substantial.     Permanency Review Orders, 7/12/19, 1/28/19, 10/29/18,
____________________________________________


2  As described by the former CUA case manager, Sharise Streams, Child
received numerous services, including occupational therapy, physical therapy,
and speech and language therapy. N.T., 1/26/22, at 12. Ms. Streams
explained that Child previously received many of these services through the
Delaware County Intermediate Unit until he was enrolled in school, where they
then transferred into his curriculum. Id. at 32-35. We observe that the record
is devoid of information as to any specific diagnoses or conditions. However,
there is no indication that these services were connected to or instituted in
relation to Father as it is noted that Child was referred for early intervention
services as early as May 18, 2016. Permanency Review Order, 5/18/16.

                                           -3-
J-S17003-22



7/30/18, 4/30/18, and 2/2/18.             By October 16, 2020, the court noted

moderate compliance and minimal progress.            Permanency Review Order,

10/16/20.

       Notably, Father’s visitation with Child progressed to unsupervised in

2018. Such visitation, however, was then suspended in December 2018 after

an indicated report of abuse involving Father and Child. N.T., 1/26/22, at 15;

see also Permanency Review Order, 1/28/19.             Pursuant to the report of

abuse, Father was the perpetrator and Child the victim resulting in a bruise

on Child’s forehead. Id.; see also In the Interest of L.B., 229 A.3d 971

(Pa. Super. 2020) (unpublished memorandum at 2).3

       Subsequent to reinstatement in 2019, Father’s visitation remained

supervised. N.T., 1/26/22, at 15-19; see also Permanency Review Orders,

2/11/21, 10/16/20, 3/4/20, 12/16/19, 10/9/19, and 7/12/19.           Aside from

visitation at the both the agency and the courthouse, Father also was offered

therapeutic visitation “[b]ecause of [Child’s] behavior, and not being -- not

wanting to be in the same room with [Father],” whom he referred to as “‘the

man.’”4 Id. at 16-19.
____________________________________________


3 As a result, Child engaged in trauma therapy. See Permanency Review
Orders, 7/12/19, 1/28/19; see also In the Interest of L.B., 229 A.3d 971
(Pa. Super. 2020) (unpublished memorandum at 2); see also N.T., 1/26/22,
at 12, 32-35. He thereafter participated in individualized and group therapy.
Id. at 12. While unclear from the record, it is believed these are related.

4 Ms. Streams testified that Father’s therapeutic visitation through an initial
provider, PCIT, which was “more interactive therapy,” was “completed and
(Footnote Continued Next Page)


                                           -4-
J-S17003-22



       Ms. Streams, who supervised visitation occurring at the agency for a

period of approximately two years between 2019 and 2021, described the

visits as “awkward” and noted regression. Id. at 19-23. She labeled virtual

visits during COVID-19 as “difficult,” noting that Child “just would run around,

the situation would become dangerous, he would fall down the steps, he would

hide under tables. . . .”       Id. at 20.     She indicated that visitation further

devolved after returning to in-person after the COVID-19 pandemic,

recounting the removal of seatbelts and attempts to open the car door while

moving. Id. at 22-24. Visitation was then ultimately suspended again in the

summer of 2021, after a problematic visit on July 12, 2021, discussed infra.

Id. at 16, 26-27; see also Permanency Review Order, 8/10/21; see also

Order, 9/17/21. No visits occurred after this date. Id. at 16, 26-27.

       On October 12, 2021, DHS filed petitions for the termination of parental

rights and goal change. The court held a combined termination/goal change

hearing on January 26, 2022. Father was present and represented by counsel

but did not testify. DHS presented the testimony of CUA, Turning Points for

Children, former case manager, Shanise Streams, and current case manager,



____________________________________________


Father declined further services.” Id. at 18. Ensuing therapeutic visits
through Assessment & Treatment Alternatives, Inc. (“ATA”), which were
“more therapeutic,” ended at the recommendation of the provider. Id. at 18-
19. ATA summary dated March 2, 2020, stated, “[I]t does not appear that
father and son require this level of supervision of visits for safety.” Exhibit F-
2, 3/4/20; see also Exhibit F-1.


                                           -5-
J-S17003-22



Gabriella Roldan.5 Child, who was seven years old at the time of the hearing,

was represented by legal counsel (also referred to as a “child advocate”) as

well as a guardian ad litem (“GAL”).6

       At the conclusion of the hearing, the court announced its decision to

terminate Father’s parental rights and change Child’s permanency goal to

adoption. Id. at 62-63. By separate decree and order dated and entered

January 26, 2022, the court memorialized these determinations. Thereafter,

on February 16, 2022, Father, through appointed counsel, filed timely notices

of appeal, along with concise statements of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b).          This Court sua sponte

consolidated Father’s appeals on March 1, 2022.7

       On appeal, Father raises the following issues for our review:

       1. Did the [DHS] sustain the burden that Father’s rights should be
       terminated when there was evidence that Father had completed
       and/or had been actively completing her [sic] permanency goals?

       2. Was there was [sic] sufficient evidence presented to establish
       that it was in the best interest of the child to terminate Father’s
       parental rights?

____________________________________________


5 DHS additionally presented DHS Exhibit 1 as to service on Father. Father
did not object to service. N.T., 1/26/22, at 5-6.

6  Both legal counsel and the GAL argued in favor of termination of Father’s
parental rights and a goal change. Id. at 52-54. Legal counsel additionally
filed a brief with this Court in support thereof.

7 On March 4, 2022, the trial court filed a Notice of Compliance with Rule of
Appellate Procedure 1925(a), in which it references its reasoning placed on
the record.


                                           -6-
J-S17003-22


Father’s Brief at 4 (unpaginated) (suggested answers omitted).8

       We review involuntary termination orders for an abuse of discretion,

which our Supreme Court has explained “is limited to a determination of

whether the decree of the termination court is supported by competent

evidence.” In re Adoption of C.M., 255 A.3d 343, 358 (Pa. 2021). When

applying this standard, appellate courts must accept the trial court’s findings

of fact and credibility determinations if they are supported by the record.

Interest of S.K.L.R., 256 A.3d 1108, 1123 (Pa. 2021).         “Where the trial

court’s factual findings are supported by the evidence, an appellate court may

not disturb the trial court’s ruling unless it has discerned an error of law or

abuse of discretion.”      In re Adoption of L.A.K., 265 A.3d 580, 591 (Pa.

2021). An appellate court may reverse for an abuse of discretion “only upon

demonstration of manifest unreasonableness, partiality, prejudice, bias, or ill-

will.” Id.

       Termination of parental rights is governed by Section 2511 of the

Adoption Act. If the trial court determines the petitioner established grounds

for termination under subsection 2511(a) by clear and convincing evidence,


____________________________________________


8 While Father filed a notice of appeal regarding the goal change order, we
find that he has waived such a challenge for failing to raise this issue in the
statement of questions involved portion of his brief. See In re M.Z.T.M.W.,
163 A.3d 462, 466 (Pa. Super. 2017) (reiterating that issues not included in
a concise statement of errors complained of on appeal and statement of
questions involved are waived).



                                           -7-
J-S17003-22


then the court must assess the petition under subsection 2511(b), which

focuses on the child’s needs and welfare. In re T.S.M., 71 A.3d 251, 267 (Pa.

2013).

      In the case sub judice, the trial court terminated Father’s parental rights

pursuant to 23 Pa.C.S.A. § 2511(a)(1), (2), (5), (8), and (b). We have long

held that, in order to affirm a termination of parental rights, we need only

agree with the trial court as to any one subsection of Section 2511(a), as well

as Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004).

Here, we analyze the court’s termination decrees pursuant to Section

2511(a)(2) and (b), which provide as follows:

         (a) General rule.--The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

                                      ...

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,
            abuse, neglect or refusal cannot or will not be
            remedied by the parent.

                                      ...

         (b) Other considerations.--The court in terminating the
         rights of a parent shall give primary consideration to the
         developmental, physical and emotional needs and welfare
         of the child. The rights of a parent shall not be terminated
         solely on the basis of environmental factors such as
         inadequate housing, furnishings, income, clothing and
         medical care if found to be beyond the control of the parent.
         With respect to any petition filed pursuant to subsection
         (a)(1), (6) or (8), the court shall not consider any efforts by


                                      -8-
J-S17003-22


        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

23 Pa.C.S.A. § 2511(a)(2), (b).

     With regard to termination of parental rights pursuant to Section

2511(a)(2), we have indicated:

     In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.” In re S.C., 247 A.3d 1097, 1104 (Pa. Super. 2021) (quoting In re

Adoption of C.D.R., 111 A.3d 1212, 1216 (Pa. Super. 2015) (internal citation

omitted)). “Parents are required to make diligent efforts towards the

reasonably prompt assumption of full parental responsibilities.” Matter of

Adoption of M.A.B., 166 A.3d 434, 443 (Pa. Super. 2017) (quoting In re

N.A.M., 33 A.3d 95, 100 (Pa. Super. 2011)). As such, “A parent’s vow to

cooperate, after a long period of uncooperativeness regarding the necessity

or availability of services, may properly be rejected as untimely or




                                    -9-
J-S17003-22



disingenuous.” In re S.C., supra at 1105 (quoting In re Z.P., 994 A.2d at

1118).

       Instantly, in finding grounds for termination of Father’s parental rights

pursuant to Section 2511(a), including subsection (a)(2), the trial court noted

that the former CUA case manager, Shanise Streams,9 indicated that Father

was “not always cooperative” and was “resistant” with respect to some of his

SCP objectives.      N.T., 1/26/22, at 57-58.      The court recognized Father’s

“problematic” visitation history, recounting their suspension and supervision.

Id. at 58. Further, the court stated, “[T]he record reflects that the compliance

has over time, despite the efforts of CUA[,] has only been moderate and there

has been no progress to alleviate the need for placement.” Id. at 64.

       Upon review, the record supports the trial court’s finding of grounds for

termination pursuant to Section 2511(a)(2). As to Father’s compliance and

progress, Ms. Streams, testified on direct examination:

             [Q]: And in terms of your time as case manager, how would
       you rate Father’s compliance with his [SCP] objectives; on a scale
       of none, minimal, moderate, substantial, or full?

              [A]: I would say that [Father] was moderately compliant.

             [Q]: And his progress towards alleviating the reasons while
       [Child] was in his care, how would you rate that on the same
       scale?

             [A]: I don’t feel that there was any progress because
       [Child] was actually digressing [sic].

____________________________________________


9 Ms. Streams stated that she was involved with this matter from
approximately December 2018 to September 2021. N.T., 1/26/22, at 7, 28.


                                          - 10 -
J-S17003-22



Id. at 27-28. Ms. Streams further stated that Father was “resistant” and “not

always cooperative” with CUA.          Id. at 10-11.   Much of this related to the

provision of pay stubs and proof of employment, and the signing of

documents. Id. at 11.

       Additionally, as noted supra, Child was engaged in various services.

N.T., 1/26/22, at 12.         While acknowledging nominal participation,10 Ms.

Streams indicated that Father did not attend any therapeutic services for

Child. Id. at 13. She further noted that she provided information, but Father

“never asked precisely” for any updates. Id. at 14. As such, Ms. Streams

confirmed that Father failed to have “a complete understanding of [Child’s]

behavioral and emotional needs.” Id. at 32.

       Moreover, and importantly, although Father’s visitation at one time in

2018 became unsupervised, it was suspended on two occasions thereafter,

and remained supervised until the last visit on July 12, 2021, and subsequent

second and final suspension. Id. at 14-16, 26-27; see also Order, 9/17/21;

see also Permanency Review Orders, 8/10/21, 1/28/19. Father’s visitation

was suspended by the agency after an indicated report of abuse in December

2018, which the court maintained, pending therapeutic recommendation, on

January 28, 2019. Id. at 15; see also Permanency Review Order, 1/28/19.

Id. Pursuant to the report, Father was the perpetrator and Child the victim.
____________________________________________


10Ms. Streams conceded that Father attended an IEP meeting and was late in
participating in a Zoom meeting relative to occupational therapy and speech
therapy. Id. at 13.


                                          - 11 -
J-S17003-22



Ms. Streams explained, Child “had a mark on his forehead, according to the

report, and it was indicated that the mark was caused by [Father].” 11 Id.

Father appealed the court’s order and a panel of this Court vacated and

remanded.12      In the Interest of L.B., 229 A.3d 971 (Pa. Super. 2020)

(unpublished memorandum).

       Subsequent to reinstatement in 2019, Father’s visitation remained

supervised, including through the provision of therapeutic visitation.           N.T.,

1/26/22, at 15-22.        Over the course of the next two years of continued

supervised visitation, Ms. Streams, who supervised the agency visitation,

noted regression. Id. at 19-23. She described virtual visits during COVID-

19 as “difficult” and “dangerous,” again stating that Child “just would run

around, the situation would become dangerous, he would fall down the steps,

he would hide under tables. . . .”             Id. at 20.   Ms. Streams indicated that

visitation further devolved after returning to in-person after the COVID-19

pandemic, recounting Child’s removal of seatbelts and attempts to open the

car door while moving. Id. at 22-24.

____________________________________________


11This mark was described as a bruise. In the Interest of L.B., 229 A.3d
971 (Pa. Super. 2020) (unpublished memorandum at 2).

12 This Court agreed with Father that the trial court erred in “outsourcing the
decision of when . . . visits may or may not resume to a therapist, rather than
to itself as the ultimate arbiter of whether Father poses a grave threat to Child
or if other less restrictive measures are available rather than suspending visits
altogether.” In the Interest of L.B., 229 A.3d 971 (Pa. Super. 2020)
(unpublished memorandum at 10).             The panel therefore vacated and
remanded for the trial court to make a determination whether Father poses a
grave threat to Child. Id.

                                          - 12 -
J-S17003-22



      Then, on July 12, 2021, Father retrieved Child from the lobby after

several failed attempts of trying to get Child to go to the visitation room by

Ms. Streams. Father held Child, who was screaming and crying, between his

leg as he sat on the couch in the visitation room.         After Ms. Streams’

supervisor had to instruct Father to release Child, Child “ran out of the

visitation room, ran down the hall and tried to run out of the building,” before

Ms. Streams was able to shepherd him into another room to calm down. Id.

at 25-26.    No visits took place after this date and Father’s visitation was

ultimately suspended. Id. at 16, 26-27; see also Permanency Review Order,

8/10/21; see also Order, 9/17/21.

      Hence, the record substantiates the conclusion that Father’s repeated

and continued incapacity, abuse, neglect, or refusal has caused Child to be

without essential parental control or subsistence necessary for his physical

and mental well-being. See In re Adoption of M.E.P., 825 A.2d at 1272.

Moreover, Father cannot or will not remedy this situation. See id. Critically,

Father’s visitation was suspended following an indicated report of abuse and

then remained supervised. His visitation was then suspended for a second

time and remained suspended. Further, Father failed to participate in Child’s

services and, therefore, lacked an appreciation of Child’s behavioral and

emotional needs. Id. at 32. As we discern no abuse of discretion, we do not

disturb the trial court’s findings.

      We next determine whether termination was proper under Section

2511(b). As to Section 2511(b), our Supreme Court has stated as follows:

                                      - 13 -
J-S17003-22


      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S.[A.] § 2511(b). The emotional needs and welfare of the
      child have been properly interpreted to include “[i]ntangibles such
      as love, comfort, security, and stability.” In re K.M., 53 A.3d
      781, 791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485
      (Pa. 1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional bonds
      between the parent and child. The “utmost attention” should be
      paid to discerning the effect on the child of permanently severing
      the parental bond. In re K.M., 53 A.3d at 791. However, as
      discussed below, evaluation of a child’s bonds is not always an
      easy task.

In re T.S.M., 71 A.3d at 267. “In cases where there is no evidence of any

bond between the parent and child, it is reasonable to infer that no bond

exists. The extent of any bond analysis, therefore, necessarily depends on

the circumstances of the particular case.” In re K.Z.S., 946 A.2d 753, 762-

63 (Pa. Super. 2008) (citation omitted). When evaluating a parental bond,

“[T]he court is not required to use expert testimony.      Social workers and

caseworkers can offer evaluations as well. Additionally, Section 2511(b) does

not require a formal bonding evaluation.”      In re Z.P., 994 A.2d at 1121

(internal citations omitted). Nevertheless, “the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition.”   T.S.M., 71 A.3d at 267. The Court directed that, in

weighing the bond considerations pursuant to Section 2511(b), “courts must

keep the ticking clock of childhood ever in mind.” Id. at 269. The T.S.M.

Court observed, “[c]hildren are young for a scant number of years, and we




                                     - 14 -
J-S17003-22



have an obligation to see to their healthy development quickly. When courts

fail . . . the result, all too often, is catastrophically maladjusted children.” Id.

         Moreover,

         While a parent’s emotional bond with his or her child is a major
         aspect of the Section 2511(b) best-interest analysis, it is
         nonetheless only one of many factors to be considered by the
         court when determining what is in the best interest of the child.

               [I]n addition to a bond examination, the trial court can
               equally emphasize the safety needs of the child, and
               should also consider the intangibles, such as the love,
               comfort, security, and stability the child might have
               with the foster parent. . . .

In re Adoption of C.D.R., 111 A.3d at 1219 (quoting In re N.A.M., 33 A.3d

95, 103 (Pa. Super. 2011)) (quotation marks and citations omitted).

         Instantly, in determining that termination would serve Child’s needs and

welfare pursuant to Section (b), the trial court recounted Father’s tortured

history with visitation and the “awkward” relationship between Father and

Child.      N.T., 1/26/22, at 58-60.    Moreover, not only did the relationship

“decline,” it became “dangerous.” Id. at 60. As such, the court determined

that there was no parent-child bond.             Id. at 61.   In continuing with its

reasoning, the court stated:

               Having observed and heard the testimony[,] and when I say
         observed, having observed [Father] and [Child,] I would submit
         that my observation shows that there’s clearly no bond, in fact the
         opposite.

               [Child] has demonstrated establishing a relationship has
         just not come to pass. In addition to trying to exit a moving car,
         or throwing himself down the stairs and running away, in court I
         was able to observe each time Father would ask for a hug or
         sought a hug with the [c]ourt’s observation that [Child] would

                                        - 15 -
J-S17003-22


       submit when he was asked, but he never independently
       volunteered hugs.

             The child has been in foster care for years, well beyond the
       statutory time frame. Counsel for Father has asked for more time.

            It’s our -- it’s this court’s opinion that that would not be
       appropriate and in his best interest.

              This child has been -- is in a pre-adoptive home with his
       siblings, treatment level pre-adoptive home with his siblings, and
       this is the home and the family that [Child] has known most of his
       life.

                                          ...

              While there has been some positive interaction[,] as
       testified to, most interactions were negative.

             The foster parent is meeting his needs and I think it’s in his
       best interests to be adopted.

Id. at 61-63.

       Upon review, the record reveals a lack of a parent-child bond between

Father and Child in the approximate four and half years of Father’s

involvement, despite assistance provided to Father.13 Id. at 27, 29-30. The

former CUA case manager, Shanise Streams, described the relationship as

“very awkward” and “wasn’t like a father/child bond.” Id. at 21. She stated,

“It was like [Child] knew that he had to come to the visit[,] but he would come

for what he would say is the pizza because he knew that [Father] would bring

him pizza to the visits[,] or any kind of snacks that he wanted, and he would




____________________________________________


13 In response to inquiry from the court, Ms. Streams acknowledged,
“There were some positive points but there were, to me, more negative points
than positive points.” Id. at 42.

                                          - 16 -
J-S17003-22



play for some parts of the visit, not all the time.” She further testified on

direct examination:

           [Q]: And in your assessment did Father -- is there a
     caregiver/child bond between [Child] and [Father]?

           [A]: No.

           [Q]: Is there any improvement in the bond that you saw
     during your time as case manager between [Father] and [Child]?

           [A]: No.

Id. at 27. As such, Ms. Streams opined that there would be no irreparable

harm if Father’s parental rights were terminated and expressed concerns

regarding a continued relationship between Father and Child. Id. at 29-20.

Ms. Streams stated, “I do have a concern because of [Child’s] behavior when

it’s time to see [Father]. [Child] can be very unpredictable and sometimes

dangerous.” Id. at 30.

     Specifically, we reiterate, while Father’s visitations at one time in 2018

became unsupervised, they were suspended on two occasions thereafter. Id.

at 14-16; see also Permanency Review Orders, 8/10/21, 1/28/19; see also

Order, 9/17/21. Upon reinstatement of Father’s visitation in 2019, Father’s

visitation remained supervised.   Id. at 15; see also Permanency Review

Orders, 8/10/21, 2/11/21, 10/16/20, 3/4/20, 12/16/19, 10/9/19, and

7/12/19; see also Order, 9/17/21. Ms. Streams, who supervised visitation

at the agency for a period of approximately two years between 2019 and 2021,

described the visits as “awkward” and noted their devolution. Id. at 19-23.

Ms. Streams testified:


                                   - 17 -
J-S17003-22


      So the visits were always awkward during my entire span on
      supervising the visits, but at the end I’d say probably within the
      last, after Covid and we were back to in-person visits, it just got
      worse. [Child] even refused to get in the car. It became
      dangerous to drive him because he would try to take off his
      seatbelt. He would try to open the door while the resource parent
      was on the expressway. And during that time[,] he would just be
      screaming to the top of his lungs. I do not want to go to these
      visits and that’s when we would sometimes have to make the call
      to suspend the visits -- I meant [sic], not suspend, well, tell them
      that the visit can’t happen that day and we can try again.

            I would try to encourage him to come out beyond the phone.
      I would go to the house, trying to get him to come to the visits,
      and it just wasn’t working.

Id. at 22-23. She further explained:

            [Child] would be very standoffish almost every visit in the
      beginning of visits. He wouldn’t talk sometimes for 15 minutes or so. I
      would time it to see how long it would take for him to begin to open up
      or have a conversation and this was every week.

            He would get there. He would sit down. [Father] would try to ask
      him questions, like how was your day, how was school? Sometimes
      [Child] would answer, other times he would not.

            He would sit there and eat the snacks that he was given a
      few times. He asked to leave the visits.

Id. at 23-24.

      Then, on July 12, 2021, as illustrated supra, Father attempted to retain

Child after several failed attempts to get Child to go to the visitation room.

Child ultimately “ran out of the visitation room, ran down the hall and tried to

run out of the building,” before being guided into another room. Id. at 25-

26. No visits took place after this date and Father’s visitation was suspended

for a second time. Id. at 16, 26-27; see also Permanency Review Order,

8/10/21; see also Order, 9/17/21.


                                     - 18 -
J-S17003-22



         Further, given Father’s lack of participation and engagement in Child’s

services discussed supra, as noted, Ms. Streams confirmed that Father failed

to have “a complete understanding of [Child’s] behavioral and emotional

needs.” N.T., 1/26/22, at 32.

         Moreover, Child, who was seven years old at the time of the hearing,

had been in care for 74 months and in his pre-adoptive treatment foster care

home with his two younger brothers since he was 14 months old. Id. at 28,

42-44. In indicating that it would be in Child’s best interests to be freed for

adoption,     the   current   CUA   case   manager,   Gabriella   Roldan,   stated,

“[Child] has been in this home since he was 14 months old and he appears to

be bonded with the resource parents and he provides for all of his needs and

makes sure he goes to therapies.” Id. at 44. Further, and significantly, Ms.

Streams confirmed that Child wants to be adopted by his foster parents. Id.

at 36.

         While Father may profess to love Child, a parent’s own feelings of love

and affection for a child, alone, will not preclude termination of parental rights.

In re Z.P., 994 A.2d at 1121. Child is entitled to permanency and stability.

As we stated, a child’s life “simply cannot be put on hold in the hope that [a

parent] will summon the ability to handle the responsibilities of parenting.”

Id. at 1125. Rather, “a parent’s basic constitutional right to the custody and

rearing of his child is converted, upon the failure to fulfill his or her parental

duties, to the child’s right to have proper parenting and fulfillment of his or




                                       - 19 -
J-S17003-22



her potential in a permanent, healthy, safe environment.” In re B., N.M.,

856 A.2d 847, 856 (Pa. Super. 2004) (citation omitted).

     Accordingly, based on the foregoing, we affirm the decree terminating

Father’s parental rights and the order changing the permanency goal to

adoption.

     Decree affirmed. Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/26/2022




                                   - 20 -